EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into this 11th day
of January, 2007, to be effective as of the 2nd day of October, 2006, by and
among BIOANALYTICAL SYSTEMS, INC. ("BASi" or the "Company") a corporation
organized under the laws of the State of Indiana ("Company"), and Richard M.
Shepperd ("Employee").

 

Preliminary Statements:

                        A.        BASi is engaged in the business of providing
contract research services and manufacturing and distributing scientific
instruments ("Business").

                        B.        The Company wishes to employ Employee on the
terms and conditions contained herein.

In consideration of the premises and mutual covenants and agreements contained
herein, the parties hereby agree as follows:

 

ARTICLE 1

 

Term, Compensation, and Benefits

 

Section 1.1. Term. The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, on the terms and conditions
set forth in this Agreement until February 28, 2007 (the "Initial Term"). The
Initial Term shall be extended for successive three month periods (the
"Additional Terms," and together with the Initial Term, the "Employment
Period"), except that if either the Employee or the Company gives the other
party written notice at least thirty days (30) before the end of the Initial
Term, or any extended term, then this Agreement shall expire at the end of its
then current term.

 

Section 1.2. Compensation and Benefits.

 

Section 1.2.1. Salary. BASi will pay Employee a base salary of $35,000.00 per
month. Salary shall be paid in equal semi-monthly installments in arrears.

 

Section 1.2.2. EBITDA Bonus. The Employee will receive a bonus (the "EBITDA
Bonus") equal to 10% of the Company’s annual earnings before interest, taxes,
depreciation, amortization and any payment or accrual of EBITDA Bonus to
Employee (“EBITDA”) which shall be deemed earned on the last day of each fiscal
quarter of the Company and paid on the first Company payroll payment date after
the confirmation of the amount of the EBITDA Bonus by the Board of Directors as
provided herein. The amount of the EBITDA Bonus for each fiscal quarter shall be
determined based upon the quarterly financial statements of the Company for that
fiscal quarter that have been reviewed by the Company's independent accountants
by multiplying the Company's EBITDA for the period beginning on the first day of
the fiscal year and ending on the last day of that fiscal quarter by ten percent
(10%) and subtracting from the product thereof the amount of EBITDA Bonus paid
to Employee in respect of previous quarters in such fiscal year; provided that
the amount of the EBITDA Bonus to be paid in respect of any single fiscal
quarter shall not exceed $150,000. The amount of the EBITDA Bonus will be
confirmed by the Board of Directors promptly after the Company's independent
accountants complete their review of the financial statements for the quarter
and before the EBITDA Bonus is paid to Employee.

 

Section 1.2.3. Discretionary Bonus. In addition to the EBITDA Bonus, Employee
will be eligible for a bonus upon the termination or expiration of this
Agreement which shall be based upon Employee’s performance of his duties during
the Employment Period. The amount and terms of such bonus, if awarded, shall be
determined by the Board of Directors of the Company in its sole discretion.

 

 



 

 

Section 1.2.4. Expense Reimbursement. Employee will be entitled to reimbursement
for reasonable out of pocket expenses incurred by him for living quarters in the
Lafayette, Indiana area during the Employment Period, travel to and from
Employee's residence in the Henderson, Nevada area not more frequently than once
per month (excluding the Thanksgiving and Christmas Holidays) and the use of a
modest rental car while in the Henderson, Nevada area on these occasions.
Employee will also be entitled to reimbursement of travel, entertainment and
other out of pocket expenses incurred by him in the course of his employment in
accordance with the Company's standard reimbursement policies.

 

Section 1.2.5. Vacation Policy. During the initial term, Employee will
accumulate one (1) vacation day per month in accordance with policies described
in the BASi Employee Handbook. Employee shall also be granted an additional ten
days vacation at the start of the Initial Term. Employee's compensation shall
continue to be paid in full during this period. Any vacation at the end of any
year ending on an anniversary date shall carry over to the following one-year
period commencing on such anniversary date (the "Following Year"), but shall not
carry over beyond the Following Year. Vacation time not used prior to the
expiration of the Following Year will be banked for short-term disability as
described in the BASi Employee Handbook.

 

Section 1.2.6. Other Benefits. During the Employment Period, the Employee shall
be entitled to participate in all employee benefit plans which are generally
made available to employees of the Company, subject to the eligibility,
qualification, waiting period and other terms and conditions of such plans as
they shall be in effect from time to time unless listed herein as exceptions
from those terms and conditions.

 

Section 1.2.7. Required Withholdings. All amounts to be paid hereunder shall be
paid in accordance with normal payroll procedures of the Company and shall be
subject to all required withholdings and deductions.

 

ARTICLE 2

 

Duties

 

Section 2.1. Duties. During the Employment Period, the Employee will be the
ranking executive officer of the Company with the title of President and Chief
Executive Officer and shall have responsibility for the day-to-day operations of
the Company's business. The Employee shall report to and serve at the pleasure
of the Board of Directors of the Company and shall perform such other services
as the Board of Directors of the Company may reasonably require to conduct the
Company's business. Notwithstanding any other provisions of this Agreement, the
Company shall not impose employment duties or constraints of any kind upon the
Employee which would require the Employee to violate any ordinance, regulation,
statute or other law. The Employee shall devote his full working time, attention
and energy to the performance of the duties imposed hereunder. The Employee
shall conform to such hours of work as may from time to time reasonably be
required of him and shall not be entitled to receive any additional remuneration
for work outside his normal hours. The Employee will NOT be held financially,
legally, or otherwise liable for any past practices or actions or decisions made
by BASi, or its predecessors prior to the start of the Employee's beginning date
of employment.

 

ARTICLE 3

 

Confidentiality and Other Matters

 

Section 3.1. Confidentiality Agreement. The Employee, prior to and during the
term of employment under this Agreement, has had and will have access to and has
become or will become familiar with information, whether or not originated by
the Employee, which is used in or related to the Business or the business of
BASi or certain subsidiaries or affiliates of BASi and is (a) proprietary to,
about, or created by the Company its subsidiaries or its affiliates; (b)
designated as confidential by the Company, its subsidiaries or its affiliates;
or (c) not generally known to or ascertainable by proper means by the public
("Confidential Information").

 

 

2

 



 

 

                Further, the Employee has had and will have access to
Proprietary Items proprietary to the Company, its subsidiaries or its
affiliates. "Proprietary Items" shall mean all legally-recognized rights which
result from or are derived from the Employee's work product or the work product
of others made for the Company, its subsidiaries or its affiliates, including
all past, present and future work product made for the Company, its subsidiaries
or its affiliates, or with knowledge, use or incorporation of Confidential
Information, including, but not limited to works of authorship, developments,
inventions, innovations, designs, discoveries, improvements, trade secrets,
trademarks, applications, techniques, know-how and ideas, whether or not
patentable or copyrightable, conceived or made or developed by the Employee
(solely or in cooperation with others) or others during the term of this
Agreement or prior to or during his tenure with the Company, or which are
reasonably related to the Business or the business of BASi or certain
subsidiaries or affiliates of BASi or the actual or demonstrably anticipated
research and development of the Company.

 

The Employee agrees that any Confidential Information and Proprietary Items will
be treated in full confidence and shall not be used, directly or indirectly, by
him, except as required in the course of his employment with the Company, nor
shall the same be disclosed to any other firms, organizations, or persons
outside of the Company's employees bound by similar agreement, during the term
of this Agreement or at any time thereafter. All Confidential Information and
Proprietary Items, whether prepared by the Employee or otherwise, coming into
his possession, shall remain the exclusive property of the Company and shall not
be permanently removed from the premises of the Company under any circumstances
whatsoever, without the prior written consent of the Company.

 

The Employee will not be obliged to keep information confidential to the extent
that the information has ceased to be confidential and has entered the public
domain otherwise than due to the Employee's acts. The provisions of this Section
3.1 shall be in addition to, and shall not affect, the Employee's common law
duty of fidelity to the Company.

 

Section 3.2. Disclosure and Assignment of Inventions. Employee will promptly
disclose in writing to the Company complete information concerning each and
every invention, discovery, improvement, device, design, apparatus, practice,
process, method or product, whether patentable or not, made, developed,
perfected, devised, conceived or first reduced to practice by Employee, either
solely or in collaboration with others, during his Employment by the Company, or
within six (6) months thereafter, whether or not during regular working hours,
relating either directly or indirectly to the business, products, practices or
techniques of the Company (hereinafter referred to as "Inventions"). Employee
hereby acknowledges that any and all of said Inventions are the property of the
Company and hereby assigns and agrees to assign to the Company any and all of
Employee's right, title and interest in and to any and all of such Inventions.

 

Section 3.3. Non-solicitation. The Employee agrees that during the Employee's
employment with the Company and for an additional period of the two (2) years
immediately following termination of the Employee's employment with the Company,
the Employee shall not directly or indirectly, as an individual or as a
director, officer, contractor, employee, consultant, partner, investor or in any
other capacity with any corporation, partnership or other person or entity,
other than the Company (an "Other Entity"), (i) contact or communicate with any
then current material customer or client of the Company in the Business, or any
person or entity with which the Company is then engaged in material discussions
regarding that person or entity becoming a client or customer of the Company in
the Business, for the purpose of inducing any such customer or client to move
its account from the Company to another company in the Business or otherwise
terminate or modify in a manner that is adverse to the Company its relationship
with the Company; provided, however, that nothing in this sentence shall prevent
the Employee from becoming employed by or providing consulting services to any
such customer or client of the Company in the Business, or (ii) solicit any
other employee of the Company for employment or a consulting or other services
arrangement with an Other Entity or to otherwise terminate their employment with
the Company. The restrictions of this Section 3.3 shall not be deemed to prevent
the Employee from owning not more than 5% of the issued and outstanding shares
of any class of securities of an issuer whose securities are listed on a
national securities exchange or registered pursuant to Section 12(g) of the
Securities Exchange Act of 1934, as amended. In the event a court of competent
jurisdiction determines that the foregoing restriction is unreasonable in terms
of geographic scope or otherwise then the court is hereby authorized to reduce
the scope of said restriction and enforce this Section 3.3 as so reduced.
Notwithstanding any provision of this Agreement to the contrary, the terms and
conditions of this Section 3.3 shall survive for a period of two (2) years
following termination of the Employee's employment with the Company, at which
time the terms and conditions of this Section 3.3 shall terminate.

 

 

3

 



 

 

Section 3.4. Survival. The provisions of Sections 3.1, 3.2 and 3.3 shall survive
and be enforceable following termination of Employee's employment with the
Company, regardless of the reason for or circumstances of such termination.

 

ARTICLE 4

 

Termination of Employment

 

Section 4.1. Resignation by the Employee. The Employee may resign from his
employment with the Company at any time by providing written notice to the
Company of resignation at least five (5) days prior to the effective date of the
resignation (the "Resignation Date").

 

Section 4.2. Termination by the Company. The Company may terminate the
Employee's employment with the Company at any time (the actual date of
termination being referred to as the "Termination Date") with or without cause,
by providing five (5) days written notice of the Termination Date to the
Employee ("Termination Notice"). Any Termination Notice shall be effective
immediately and Employee's employment shall terminate on the Termination Date
set forth therein. Upon receipt by the Employee of a Termination Notice pursuant
to this Section 4.2, (a) the Employee shall assist the Company in good faith to
effect a smooth transition, and (b) the Company may request the Employee to
vacate the premises owned by the Company and used in connection with the
Business within a reasonable time, provided that the obligation of the Company
to make payments to the Employee pursuant to Section 4.4 shall not be affected.

 

Section 4.3. Termination upon Employee's Death. This Agreement shall be
automatically terminated and the employment relationship between the Employee
and the Company shall be deemed severed upon the death of the Employee during
the Employment Period.

 

Section 4.4. Payments upon Resignation, Termination, or Death. In the event of
termination of the Employee's employment pursuant to this Article 4, the Company
shall pay to the Employee (a) the Employee's then current base salary through
the Resignation Date, Termination Date or date of death, as the case may be, (b)
a pro-rated portion of the EBITDA Bonus through such date, and (c) all vacation
accrued as of such date calculated in accordance with Section 1.2.5. Employee
shall not be entitled to severance or other compensation as a result of the
termination of his employment for any reason, except for any discretionary bonus
awarded by the Board of Directors in its discretion pursuant to Section 1.2.3.
The amounts payable in accordance with clauses (a) and (c) of this Section 4.4
shall be paid to Employee no later than the Company's next regular payroll
payment date following the Resignation Date, Termination Date or date of death,
as the case may be. The pro-rated portion of the EBITDA Bonus due to the
Employee under clause (b) of this Section 4.4, if any, shall be calculated by
the Chief Financial Officer at the time the EBITDA Bonus would have otherwise
been calculated for such quarter (based upon the total number of days Employee
was employed by the Company following the end of the last fiscal quarter and the
total number of days in such fiscal quarter) and shall be paid to Employee no
later than the Company's next regular payroll payment date following the date of
such calculation.

 

ARTICLE 5

 

Miscellaneous

 

Section 5.1. Relationship between the Parties. The relationship between the
Company and the Employee shall be that of an employer and an employee, and
nothing contained herein shall be construed or deemed to give the Employee any
interest in any of the assets of the Company.

 

Section 5.2. Eligibility. Employee must provide proof of eligibility to work in
the United States, within three days of employment, as mandated by current
federal employment laws. Proof of eligibility includes a valid driver's license,
original social security card, passport, certified birth certificate, or an
unexpired employment eligibility card.

 

Section 5.3. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and delivered personally or sent by certified
mail, addressed to the party entitled to receive said notice, at the following
addresses:

 

 

4

 



 

 

                

 

If to Company:

Bioanalytical Systems Inc.

 

 

2701 Kent Avenue

 

 

West Lafayette, IN 47906

 

 

Attn: Board of Directors

 

 

 

 

If to Employee:

Richard M. Shepperd

 

 

2701 Kent Avenue

 

 

West Lafayette, IN 47906

 

 

or at such other address as may be specified from time to time in notices given
in accordance with the provisions of this Section 5.3.

 

Section 5.4. Enforceability. Both the Company and the Employee stipulate and
agree that if any portion, paragraph sentence, term or provision of this
Agreement shall to any extent be declared illegal, invalid or unenforceable by a
duly authorized court of competent jurisdiction, then, (a) the remainder of this
Agreement or the application of such portion, paragraph, sentence, term or
provision in circumstances other than those as to which it is so declared
illegal, invalid or unenforceable, shall not be affected thereby, (b) this
Agreement shall be construed in all respects as if the illegal, invalid or
unenforceable matter had been omitted and each portion and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law
and (c) the illegal, invalid or unenforceable portion, paragraph, sentence, term
or provision shall be replaced by a legal, valid and enforceable provision which
most closely reflects the intention of the parties hereto as reflected herein.

 

Section 5.5. Nonwaiver. The failure of either party hereto to insist in any one
or more instances upon performance of any of the provisions of this Agreement or
to pursue its or his rights hereunder shall not be construed as a waiver of any
such provisions or as the relinquishment of any such rights.

 

Section 5.6. Succession. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and upon their heirs, personal representatives,
and successor entities. This Agreement may not be assigned by either party
without prior written agreement of the other party.

 

Section 5.7. Governing Law. The laws of the State of Indiana shall govern the
construction and enforceability of this Agreement.

 

Section 5.8. Entire Agreement. This Agreement constitutes the entire Agreement
between the parties as to the subject matter contained herein and all other
agreements or understandings are hereby superseded and terminated.

 

Section 5.9. Collective Agreements. There are no collective agreements which
directly affect the terms and conditions of the Employee's employment.

 

Section 5.10. Headings. The headings of the sections are inserted for
convenience only and do not affect the interpretation or construction of the
sections.

 

Section 5.11. Remedies. Employee acknowledges that a remedy at law for any
breach or threatened breach of the provisions of Sections 3.1 through 3.3 of
this Agreement would be inadequate and therefore agrees that the Company shall
be entitled to injunctive relief, both preliminary and permanent without any
requirement to post a bond or other surety, in addition to any other available
rights and remedies in case of any such breach or threatened breach; provided,
however, that nothing contained herein shall be construed as prohibiting the
Company from pursuing any other remedies available for any such breach or
threatened breach. Employee further acknowledges and agrees that in the event of
a breach by Employee of any provision of Sections 3.1 through 3.3 of this
Agreement, the Company shall be entitled, in addition to all other remedies to
which the Company may be entitled under this Agreement, to recover from Employee
its reasonable costs including attorney's fees if the Company is the prevailing
party in an action by the Company. This Agreement is entered into by the Company
for itself and in trust for each of its affiliates with the intention that each
company will be entitled to enforce the terms of this Agreement directly against
Employee.

 

5

 



 

 

                IN WITNESS WHEREOF, the Company and the Employee have executed,
or caused to be executed, this Agreement as of the day and year first written
above.

 

 

"COMPANY"

 

 

 

"EMPLOYEE"

 

/s/  Lina Reeves-Kerner

--------------------------------------------------------------------------------

Lina Reeves-Kerner
Vice President Human Resources
Bioanalytical Systems, Inc.

 

/s/  Richard M. Shepperd

--------------------------------------------------------------------------------

Richard M. Shepperd

 

 

 

 

6

 

 

 